Case 13-31361        Doc 29     Filed 11/19/18     Entered 11/19/18 13:04:52          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31361
         Joyce A Shipton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/06/2013.

         2) The plan was confirmed on 10/11/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 05/17/2018.

         5) The case was dismissed on 06/15/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,545.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-31361      Doc 29      Filed 11/19/18    Entered 11/19/18 13:04:52                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $33,924.00
        Less amount refunded to debtor                          $54.37

 NET RECEIPTS:                                                                                 $33,869.63


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $2,918.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,545.44
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,463.44

 Attorney fees paid and disclosed by debtor:               $582.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 AAFES MIL STAR EXCHANGE       Unsecured      4,033.00       2,221.09         2,221.09      2,121.65        0.00
 CHECK N GO                    Unsecured         374.00        489.03           489.03        456.33        0.00
 CONSUMER FINANCIAL SERVICES   Unsecured      4,180.00       4,180.96         4,180.96      3,993.77        0.00
 CONSUMER FINANCIAL SERVICES   Unsecured            NA       4,811.52         4,811.52      4,596.10        0.00
 COTTONWOOD FINANCIAL LTD      Unsecured         879.00      1,339.28         1,339.28      1,279.32        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured            NA         197.00           197.00        183.83        0.00
 JEFFERSON CAPITAL SYSTEMS     Unsecured            NA         113.41           113.41        100.82        0.00
 LVNV FUNDING                  Unsecured         588.00        477.60           477.60        445.67        0.00
 NEX/MIL STAR/EXCHANGE         Unsecured         858.00      3,204.02         3,204.02      3,060.57        0.00
 PORTFOLIO RECOVERY ASSOC      Secured        3,500.00       3,500.00         3,500.00      3,500.00     264.25
 PORTFOLIO RECOVERY ASSOC      Unsecured            NA       2,178.28         2,178.28      2,080.75        0.00
 QUANTUM3 GROUP                Unsecured            NA         838.75           838.75        801.20        0.00
 RJM ACQUISITIONS LLC          Unsecured            NA          13.96            13.96           0.00       0.00
 LENDING BOOTH                 Unsecured      1,235.00            NA               NA            0.00       0.00
 TMOBILE                       Unsecured         214.00           NA               NA            0.00       0.00
 US CELLULAR                   Unsecured         245.00           NA               NA            0.00       0.00
 UNITED CASH LOAN              Unsecured         510.00           NA               NA            0.00       0.00
 COMCAST                       Unsecured         375.00           NA               NA            0.00       0.00
 COMMONWEALTH EDISON           Unsecured         216.00           NA               NA            0.00       0.00
 500 FAST CASH                 Unsecured         200.00           NA               NA            0.00       0.00
 ARON SALES & LEASE            Unsecured         165.00           NA               NA            0.00       0.00
 ADVANCE AMERICA               Unsecured         705.00           NA               NA            0.00       0.00
 AMERICAN CASH 2 GO            Unsecured         735.00           NA               NA            0.00       0.00
 AT&T                          Unsecured         146.00           NA               NA            0.00       0.00
 BRIARWOOD APARTMENTS          Unsecured         750.00           NA               NA            0.00       0.00
 FIGIS                         Unsecured          66.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-31361      Doc 29        Filed 11/19/18    Entered 11/19/18 13:04:52                  Desc        Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim         Claim        Principal        Int.
 Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
 PAYDAY LOAN                     Unsecured         700.00             NA           NA             0.00         0.00
 RETRIEVAL MASTERS CREDITORS B   Unsecured          25.00             NA           NA             0.00         0.00
 SFC CENTRAL BANKRUPTCY          Unsecured         765.00          869.73       869.73         830.79          0.00
 STERLING INC                    Unsecured         308.00          354.11       354.11         330.44          0.00
 WE ENERGIES                     Unsecured      1,213.00         1,662.50     1,662.50       1,588.07          0.00
 WORLD ACCEPTANCE CORP           Unsecured      1,000.00         3,949.45     3,949.45       3,772.63          0.00


 Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00              $0.00                   $0.00
       Mortgage Arrearage                                       $0.00              $0.00                   $0.00
       Debt Secured by Vehicle                              $3,500.00          $3,500.00                 $264.25
       All Other Secured                                        $0.00              $0.00                   $0.00
 TOTAL SECURED:                                             $3,500.00          $3,500.00                 $264.25

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00                $0.00
        Domestic Support Ongoing                                $0.00                 $0.00                $0.00
        All Other Priority                                      $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                            $26,900.69           $25,641.94                    $0.00


 Disbursements:

        Expenses of Administration                              $4,463.44
        Disbursements to Creditors                             $29,406.19

 TOTAL DISBURSEMENTS :                                                                          $33,869.63




UST Form 101-13-FR-S (9/1/2009)
Case 13-31361        Doc 29      Filed 11/19/18     Entered 11/19/18 13:04:52            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/13/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
